FILED
                             NOT FOR PUBLICATION                            APR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CRAIG F. WEIGHALL,                              No. 09-35026

               Plaintiff - Appellant,            D.C. No. 2:06-cv-01675-RSM

   v.
                                                 MEMORANDUM *
 DOUG WADDINGTON, Superintendent,
 Stafford Creek Corrections Center; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Washington state prisoner Craig F. Weighall appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
indifference to his serious medical needs. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo a grant of summary judgment. Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

       The district court properly granted summary judgment because Weighall did

not raise a genuine issue of material fact as to whether the defendants’ chosen

course of treatment of his amputation site was medically unacceptable. See id. at

1058 (holding that a difference of opinion about the best course of medical

treatment does not amount to deliberate indifference).

       AFFIRMED.




LSS/Research                              2                                   09-35026